Title: Thomas Branagan to Thomas Jefferson, 3 September 1817
From: Branagan, Thomas
To: Jefferson, Thomas


                    
                        Sir
                        Philada
Sep 3 1817
                    
                    Your goodness will no doubt will excuse the liberty I take in Sending You a copy of my last Book My motives  Are disinteressted & pure namely to Stimulate you to use your venerable influence & pen in exposing the   errors & re-exhibiting the truths particularized in my book That God may render your last day the most happy & usefull of your long & usefull life is the prayr of your disinteresteed friend & real Well Wisher
                    Tho Branagan
                